UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-7798



GUY G. WILKINSON,

                                             Petitioner - Appellant,

          versus


EARL BESHEARS; ATTORNEY GENERAL OF THE STATE
OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.   William M. Nickerson, District Judge.
(CA-97-1408-WMN)


Submitted:   July 30, 1998                 Decided:   August 24, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Guy G. Wilkinson, Appellant Pro Se.     John Joseph Curran, Jr.,
Attorney General, Annabelle Louise Lisic, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1998). We have reviewed the record and the district court’s

opinion and find that the petition was untimely filed. Accordingly,

we deny a certificate of appealability and dismiss the appeal. See

28 U.S.C.A. § 2244(d)(1), (2) (West Supp. 1998). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2